                                          Case 5:20-cv-01661-EJD Document 33 Filed 07/29/20 Page 1 of 6




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                        SAN JOSE DIVISION

                                   7
                                         DAN SMITH SOFTBALL,
                                   8                                                      Case No. 5:20-cv-01661-EJD
                                                        Plaintiff,
                                   9                                                      ORDER GRANTING IN PART AND
                                                 v.                                       DENYING IN PART PLAINTIFF’S
                                  10                                                      APPLICATION FOR ORDER TO
                                         DANIEL L CAYTON,                                 SHOW CAUSE RE PRELIMINARY
                                  11                                                      INJUNCTION AND FOR A
                                                        Defendant.                        TEMPORARY RESTRAINING ORDER
                                  12
Northern District of California




                                                                                          Re: Dkt. No. 31
 United States District Court




                                  13
                                              On March 6, 2020, Plaintiff Dan Smith Softball brought this action against Defendant
                                  14
                                       Daniel Cayton for breach of contract, seeking damages and injunctive relief. Now before the court
                                  15
                                       is Plaintiff’s Ex Parte Application For Order to Show Cause Re Preliminary Injunction and For a
                                  16
                                       Temporary Restraining Order. Dkt. No. 31 (“Motion”). For the reasons below, the Court
                                  17
                                       GRANTS Plaintiff’s request for an Order to Show Cause and DENIES Plaintiff’s request for a
                                  18
                                       temporary restraining order.
                                  19
                                                I.    Background
                                  20
                                              Plaintiff Dan Smith Softball is a semi-professional softball team and sole proprietorship
                                  21
                                       headquartered in San Jose, California. Complaint, Dkt. No. 1, ¶ 3; Declaration of Daniel H.
                                  22
                                       Smith, Jr. In Support of Plaintiff’s Motion for Temporary Restraining Order and Preliminary
                                  23
                                       Injunction (“Smith Decl.”), Dkt. No. 31-2, ¶ 1. Defendant Daniel Cayton is a professional
                                  24
                                       softball player residing in Casper, Wyoming. Compl. ¶ 4. Plaintiff and Mr. Cayton are both
                                  25
                                       involved in a competitive softball league organized and run by the United States Specialty Sports
                                  26

                                  27   Case No.: 5:20-cv-01661-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFF’S APPLICATION FOR
                                  28   ORDER TO SHOW CAUSE RE PRELIMINARY INJUNCTION AND FOR A TEMPORARY
                                       RESTRAINING ORDER
                                                                        1
                                           Case 5:20-cv-01661-EJD Document 33 Filed 07/29/20 Page 2 of 6




                                   1   Association (“USSSA”). Teams in the USSSA league generally play a dozen or more

                                   2   tournaments each season around the United States, culminating in playoffs and a “World Series”

                                   3   championship tournament. Smith Decl. ¶ 4.

                                   4          According to Plaintiff, Mr. Cayton began playing softball for Plaintiff during the 2019

                                   5   World Series. Id. ¶ 5. Before then, Mr. Cayton had been playing for another team but Plaintiff

                                   6   paid that team $75,000 for the right to recruit him. Ibid. Plaintiff was willing to pay to recruit Mr.

                                   7   Cayton because he is an especially talented player. At the time he was recruited to play for

                                   8   Plaintiff, Mr. Cayton ranked sixth in home run hits, sixteenth in “on-base per plate appearances,”

                                   9   eighteenth in runs scored, and seventh in runs batted in. Id. at Ex. 1-4. Plaintiff won the 2019

                                  10   World Series—a victory Mr. Smith attributes in part to the fact that Mr. Cayton was on the team.

                                  11   Id. ¶ 5. Shortly after the 2019 season ended, Plaintiff and Mr. Cayton entered into a written

                                  12   contract whereby Mr. Cayton agreed to play for Plaintiff exclusively in the 2020, 2021, and 2022
Northern District of California
 United States District Court




                                  13   seasons. Id. ¶ 6. The contract itself is not in the record before the Court, but Plaintiff represents

                                  14   that the agreement is in writing and provides that Mr. Cayton was guaranteed a minimum amount

                                  15   exceeding $15,000 per year in each of the three seasons. Id. ¶ 6.

                                  16          Plaintiff alleges that after Mr. Cayton signed the contract, he decided to play for a

                                  17   competitor team, known as “Resmondo.” Id. ¶ 8. Although the 2020 season was delayed due to

                                  18   the global COVID-19 pandemic, the season is now well underway, and Mr. Cayton has played for

                                  19   Resmondo in at least two tournaments. Id. ¶ 10. As of the date of Plaintiff’s Motion, there were

                                  20   eleven regular season tournaments remaining. Id. ¶ 11.

                                  21          Plaintiff seeks a temporary restraining order and preliminary injunction to prevent Mr.

                                  22   Cayton from continuing to play for Resmondo, or any other team in the league. Plaintiff explains

                                  23   that each regular season tournament contributes to the league’s system for determining playoff

                                  24   standings. Therefore, it argues that every time that Mr. Cayton plays for another team, Plaintiff is

                                  25   irreparably injured, both because it has lost the services of a very strong player, and also because

                                  26   Resmondo continues to gain an unfair advantage with respect to playoff standings. Id. ¶ 12.

                                  27   Case No.: 5:20-cv-01661-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFF’S APPLICATION FOR
                                  28   ORDER TO SHOW CAUSE RE PRELIMINARY INJUNCTION AND FOR A TEMPORARY
                                       RESTRAINING ORDER
                                                                        2
                                           Case 5:20-cv-01661-EJD Document 33 Filed 07/29/20 Page 3 of 6




                                   1   Plaintiff requests an order requiring the Mr. Cayton to show cause why a preliminary injunction

                                   2   should not be entered to enjoin from playing for Resmondo, or any other team, while this action is

                                   3   pending. Plaintiff further seeks a temporary restraining order enjoining Mr. Cayton from playing

                                   4   for Resmondo or any other team, until its request for a preliminary injunction is resolved.

                                   5            II.   Discussion

                                   6          Under Federal Rule of Civil Procedure 65, a temporary restraining order may be issued

                                   7   without notice to the adverse party or its counsel only if: “(A) specific facts in an affidavit or a

                                   8   verified complaint clearly show that immediate and irreparable injury, loss, or damage will result

                                   9   to the movant before the adverse party can be heard in opposition; and [¶] (B) the movant’s

                                  10   attorney certifies in writing any efforts made to give notice and the reasons why it should not be

                                  11   required.” Fed. R. Civ. P. 65(b)(1).

                                  12          A claim for breach of contract, particularly a contract for personal services, does not
Northern District of California
 United States District Court




                                  13   typically warrant injunctive relief. Foxx v. Williams, 244 Cal. App. 2d 223, 235 (1966) (“It is a

                                  14   familiar rule that a contract to render personal services cannot be specifically enforced.”). “An

                                  15   unwilling employee cannot be compelled to continue to provide services to his employer either by

                                  16   ordering specific performance of his contract, or by injunction.” Beverly Glen Music, Inc. v.

                                  17   Warner Commc’ns, Inc., 178 Cal. App. 3d 1142, 1144 (Ct. App. 1986). To do so runs afoul of the

                                  18   Thirteenth Amendment’s prohibition against involuntary servitude. Id. (citing Poultry Producers

                                  19   Etc. v. Barlow, 189 Cal. 278, 288 (1922)). However, beginning with the English case of Lumley v.

                                  20   Wagner, 42 Eng. Rep. 687 (1852), courts have recognized that, while they cannot directly enforce

                                  21   an affirmative promise, “they can enforce the negative promise implied therein.” Ibid. Thus,

                                  22   while it is not possible to compel a defendant to perform his duties under a personal service

                                  23   contract, it is possible to prevent him from employing his talents anywhere else. Ibid; see also

                                  24   Zomba Recording LLC v. Williams, 15 Misc. 3d 1118(A), 839 N.Y.S.2d 438 (Sup. Ct. 2007)

                                  25   (Applying California law, holding that “where an employee refuses to render services to an

                                  26   employer in violation of an existing contract, and the services are unique or extraordinary, an

                                  27   Case No.: 5:20-cv-01661-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFF’S APPLICATION FOR
                                  28   ORDER TO SHOW CAUSE RE PRELIMINARY INJUNCTION AND FOR A TEMPORARY
                                       RESTRAINING ORDER
                                                                        3
                                           Case 5:20-cv-01661-EJD Document 33 Filed 07/29/20 Page 4 of 6




                                   1   injunction may issue to prevent the employee from furnishing those services to another person for

                                   2   the duration of the contract.”).

                                   3          This principle is codified in California law. California Civil Code § 3423 states that an

                                   4   injunction may not be granted “[t]o prevent the breach of a contract the performance of which

                                   5   would not be specifically enforced, other than a contract in writing for the rendition of personal

                                   6   services from one to another where the promised service is of a special, unique, unusual,

                                   7   extraordinary, or intellectual character, which gives it peculiar value, the loss of which cannot be

                                   8   reasonably or adequately compensated in damages in an action at law.” Cal. Civ. Code § 3423(e);

                                   9   see also Cal. Civ. Proc. Code § 526(b)(5) (stating that an injunction is proper to prevent the breach

                                  10   of “a contract in writing for the rendition of personal services from one to another where the

                                  11   promised service is of a special, unique, unusual, extraordinary, or intellectual character, which

                                  12   gives it peculiar value, the loss of which cannot be reasonably or adequately compensated in
Northern District of California
 United States District Court




                                  13   damages”).

                                  14          In the present case, Plaintiff does not seek to force Mr. Cayton to play softball for

                                  15   Plaintiff’s team, rather, it seeks only to enjoin him from playing for other teams. The Court finds

                                  16   that as a talented and highly ranked softball player in the USSSA league, Mr. Cayton’s promised

                                  17   services are “of a special, unique, unusual, [and] extraordinary” character. See Cal. Civ. Code §

                                  18   3423(e); Lemat Corp. v. Barry, 275 Cal. App. 2d 671 (Ct. App. 1969) (upholding an injunction

                                  19   preventing star basketball player Rick Barry from playing for the Oakland Oaks in violation of his

                                  20   contract with the Golden State Warriors). In Lemat the court explained that “the rationale

                                  21   underlying the enforcement of negative covenants in contracts involving the unique personal

                                  22   services of star performers and athletes, is that the employer has contracted for the exclusive right

                                  23   to display the ‘star’ for a given period. That no other entrepreneur may display the particular star

                                  24   during the period contracted for is part of the right for which the employer has bargained and has

                                  25   compensated the star.” Id. at 678. The same rationale applies here.

                                  26          In order to warrant injunctive relief, however, Plaintiff must still show that immediate and

                                  27   Case No.: 5:20-cv-01661-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFF’S APPLICATION FOR
                                  28   ORDER TO SHOW CAUSE RE PRELIMINARY INJUNCTION AND FOR A TEMPORARY
                                       RESTRAINING ORDER
                                                                        4
                                           Case 5:20-cv-01661-EJD Document 33 Filed 07/29/20 Page 5 of 6




                                   1   irreparable injury will result in the absence of relief. See Marquez Bros. Int’l v. Atletico Morelia

                                   2   S.A. De C.V., No. 5:05-CV-1889 RS, 2005 WL 1869501, at *4 (N.D. Cal. Aug. 5, 2005) (“As

                                   3   [plaintiff] has not demonstrated any cognizable irreparable injury, [defendant’s] status as a unique

                                   4   or extraordinary team is besides the point”). Irreparable harm involves “intangible injuries” that

                                   5   cannot be adequately compensated through monetary damages. Rent-A-Center, Inc. v. Canyon

                                   6   Television & Appliance Rental, Inc., 944 F.2d 597, 603 (9th Cir.1991).

                                   7           Plaintiff argues that if Mr. Cayton continues to play for a competitor team, Plaintiff’s

                                   8   competitive position and reputation in the league will suffer, attendance at games will decline,

                                   9   team morale will suffer, and Plaintiff’s ability to make it to and succeed in the playoffs will be

                                  10   irreparably harmed. Smith Decl. ¶ 16. Mr. Smith explained in his declaration that the seeding

                                  11   and locations of the playoff games are determined by a point system and that every regular season

                                  12   tournament affects both Plaintiff’s and Resmondo’s points relative to each other. Id. ¶ 12.
Northern District of California
 United States District Court




                                  13   Although the Court agrees that the decrease in reputation, morale, attendance, and in Plaintiff’s

                                  14   chances in the playoffs and World Series would be difficult to quantify in monetary damages,

                                  15   Plaintiff has failed to show that there is a tournament scheduled in the near future, such that a

                                  16   temporary restraining order is warranted before a hearing may be held. It is also not clear that a

                                  17   decrease in Plaintiff’s chances to win the World Series constitutes an injury for the purposes of

                                  18   injunctive relief.

                                  19           Because nothing in the Plaintiff’s Motion demonstrates that there is an immediate risk of

                                  20   injury to Plaintiff before Mr. Cayton may be heard, Plaintiff’s request for a temporary restraining

                                  21   order is DENIED.

                                  22           III.    Conclusion and Order to Show Cause

                                  23           Plaintiff has made a sufficient showing to warrant a response from Mr. Cayton and a

                                  24   hearing regarding whether Plaintiff is entitled to a preliminary injunction. Mr. Cayton is

                                  25   ORDERED to show cause why a preliminary injunction should not be entered to enjoin him from

                                  26   playing for Resmondo, or any other team in the league. Mr. Cayton’s response shall be due no

                                  27   Case No.: 5:20-cv-01661-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFF’S APPLICATION FOR
                                  28   ORDER TO SHOW CAUSE RE PRELIMINARY INJUNCTION AND FOR A TEMPORARY
                                       RESTRAINING ORDER
                                                                        5
                                          Case 5:20-cv-01661-EJD Document 33 Filed 07/29/20 Page 6 of 6




                                   1   later than August 7, 2020. Plaintiff’s Reply, if any, shall be due no later than August 11, 2020.

                                   2          A hearing on the Order to Show Cause shall be held on August 14, 2020 at 9:00 AM via

                                   3   Zoom video conferencing. The Clerk will provide the parties with further instructions for

                                   4   accessing Zoom in advance of the hearing.

                                   5          IT IS SO ORDERED.

                                   6   Dated: July 29, 2020

                                   7                                                   ______________________________________
                                                                                       EDWARD J. DAVILA
                                   8                                                   United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27   Case No.: 5:20-cv-01661-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFF’S APPLICATION FOR
                                  28   ORDER TO SHOW CAUSE RE PRELIMINARY INJUNCTION AND FOR A TEMPORARY
                                       RESTRAINING ORDER
                                                                        6
